Citation Nr: 1537597	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a vision disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to April 1970, from June 1974 to June 1976, and from December 1990 to May 1991, including service in the Republic of Vietnam from April 1969 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO in Cleveland, Ohio.  The case currently is under the jurisdiction of the Jackson, Mississippi RO.

In his substantive appeal, VA Form 9, the Veteran requested a Board hearing at the RO; however, he failed to report for the hearing scheduled to be held in April 2013 and that request is deemed to be withdrawn.

The Veteran's claim was remanded by the Board for additional development in May 2014.  The matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relevant part, the May 2014 Board remand directed that VA examinations be conducted for the Veteran's claimed vision, bilateral knee, hypertension, and sleep apnea disabilities.  The claims file indicates that in August 2014 the Appeals Management Center (AMC) requested examinations as directed.  That same day the AMC sent the Veteran a letter notifying him that they had requested the VA medical facility nearest the Veteran to schedule him for examinations in connection with his claims.  

An April 2015 Supplemental Statement of the Case (SSOC) indicated that the Veteran had failed to report for VA examinations scheduled on September 19, 2014, and that since that time the Veteran had not submitted a statement explaining why he had failed to report for the examinations.  

Governing regulations are clear that when, as here, entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  38 C.F.R. § 3.655 (2015).  

The Board is concerned, however, because the evidence cited in the SSOC included only the August 2014 letter to the Veteran from the AMC notifying him that examinations would be scheduled, not actually notifying him of the date and time of the examination.  The claims file does not include either the VA medical center record documenting the Veteran's failure to attend his examination or the notification from the medical center to the Veteran apprising him of the date and time of the examinations.  Although the Veteran has not specifically claimed that he did not receive notification of the examinations, given that the Veteran is unrepresented and there is no evidence in the record to confirm that the VA examinations were scheduled and that the Veteran received notice of those examinations, the Board concludes that a remand is necessary.  See generally Kyhn v. Shinseki, 716 F.3d 572   (Fed. Cir. 2013) (holding that where the record does not include a copy of the notice that was sent to the Veteran to report for the VA examination for which he reportedly failed to appear that the presumption of regularity to notice of examinations does not apply where the Veteran contends that such notice was not received).

In addition, it is noted that attempts to obtain the Veteran's National Guard service records from the Headquarters and Headquarters Company in McComb, MS, did not obtain a response.  In light thereof, the Board cannot make a determination that further efforts to obtain the records would be futile or that it is reasonably certain the records do not exist.  Accordingly, the AOJ should make further efforts to obtain the Veteran's National Guard records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's National Guard records from any appropriate facility, to include the military facility in McComb and the National Guard Bureau.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination or examinations for his claimed bilateral knee, vision, hypertension, and sleep apnea disabilities. 

If the Veteran does not report for the examination(s), associate with the electronic claims folder a copy of the notice letter that was sent to the Veteran indicating the time, date and place of the VA examination(s). 

The electronic claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee, left knee, vision, hypertension, and sleep apnea disability:

(i) had its onset in service or is otherwise due to service, or,

(ii) in the case of any diagnosed arthritis, hypertension, or central sleep apnea disability, whether such disability constitutes an organic disease of the nervous system having its onset within one year of the Veteran's discharge from active duty in May 1991, or

(iii) was caused or aggravated by a disability the examiner determines to be at least as likely as not related to service.

For any diagnosed chronic condition opine as to whether such disorder is at least as likely as not due to the acknowledged exposure to herbicides (Agent Orange) in service in Vietnam.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.  After the above is complete, take any additional development action that is warranted and readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




